              Case 2:20-cv-06533-FMO-SP Document 1 Filed 07/22/20 Page 1 of 30 Page ID #:1



                   1   LINDA CLAXTON, CA Bar No. 125729
                       linda.claxton@ogletree.com
                   2   KATHLEEN J. CHOI, CA Bar No. 284428
                       kathleen.choi@ogletree.com
                   3   MELIS ATALAY, CA Bar No. 301373
                       melis.atalay@ogletree.com
                   4   SAGE S. STONE, CA Bar No. 304086
                       sage.stone@ogletree.com
                   5   OGLETREE, DEAKINS, NASH,
                       SMOAK & STEWART, P.C.
                   6   400 South Hope Street, Suite 1200
                       Los Angeles, CA 90071
                   7   Telephone: 213-239-9800
                       Facsimile: 213-239-9045
                   8
                       Attorneys for Defendant
                   9   NESPRESSO USA, INC.
                  10                        UNITED STATES DISTRICT COURT
                  11                      CENTRAL DISTRICT OF CALIFORNIA
                  12
                                                                          2:20-cv-6533
                  13 WILLIAM BABER, an individual, on            Case No. ________________
                     behalf of himself and all others
                  14 similarly situated and aggrieved,           NOTICE OF REMOVAL BY
                                                                 DEFENDANT NESPRESSO USA,
                  15               Plaintiff,                    INC. PURSUANT TO 28 U.S.C. §§
                                                                 1332(D), 1441, AND 1446.
                  16         v.
                                                                 [Civil Cover Sheet, Certificate of
                  17 NESPRESSO USA, INC., a Delaware             Interested Parties, Declaration of Linda
                     corporation; NESTLE USA, INC., a            Claxton, and Declaration of Charity
                  18 Delaware corporation; and DOES 1            Mastrangelo filed concurrently herewith]
                     through 100, inclusive,
                  19                                             Complaint Filed: June 3, 2020
                                   Defendants.                   Trial Date:      None
                  20                                             District Judge:  Hon. ___________
                  21

                  22

                  23

                  24

                  25
                  26

                  27

                  28
                                                                                              2:20-cv-6533
                                                                                    Case No. ________________
43591231_2.docx
                         NOTICE OF REMOVAL BY DEFENDANT NESPRESSO USA, INC. PURSUANT TO 28 U.S.C. §§ 1332(D),
                                                         1441, AND 1446.
              Case 2:20-cv-06533-FMO-SP Document 1 Filed 07/22/20 Page 2 of 30 Page ID #:2



                   1                                   NOTICE OF REMOVAL
                   2           PLEASE TAKE NOTICE that Defendant Nespresso USA, Inc. (“Nespresso”),
                   3   through its undersigned counsel, hereby removes the above-captioned action from
                   4   the Superior Court for Los Angeles County to the United States District Court for the
                   5   Central District of California in accord with 28 U.S.C. §§ 1332(d), 1441, and 1446.
                   6   The grounds for removal are as follows:
                   7   I.      BACKGROUND
                   8           1.     On June 3, 2020, plaintiff William Baber, on behalf of himself and a
                   9   proposed putative class, filed the lawsuit entitled Baber v. Nespresso USA, Inc., et
                  10   al., Case No. 20STCV21410, against Nespresso, Nestlé USA, Inc. (“Nestlé”) and
                  11   “DOES 1 through 100” in the Superior Court for Los Angeles County.
                  12           2.     Plaintiff served the Complaint on Nespresso and Nestlé on June 22,
                  13   2020. Declaration of Linda Claxton (“Claxton Decl.”) ¶ 3. In accordance with 28
                  14   U.S.C. § 1446(a), true and correct copies of “all process, pleadings, and orders”
                  15   served on Nespresso in this action are attached hereto as Exhibit A to the Claxton
                  16   Declaration.
                  17           3.     The Complaint asserts class action claims for: (1) failure to provide
                  18   meal periods in violation of Cal. Lab. Code §§ 512, 226.7, and the applicable IWC
                  19   Wage Order; (2) failure to provide rest breaks in violation of Cal. Lab. Code §§ 512,
                  20   226.7, 1194, and the applicable IWC Wage Order; (3) failure to pay minimum wages
                  21   in violation of Cal. Lab. Code §§ 510, 1194, 1194.2, 1197, and the applicable IWC
                  22   Wage Order; (4) failure to pay overtime wages in violation of Cal. Lab. Code §§
                  23   510, 1194, and the applicable IWC Wage Order; (5) failure to furnish timely and
                  24   accurate wage statements in violation of Cal. Lab. Code § 227.3; (6) failure to pay all
                  25   wages owed every pay period in violation of Cal. Lab. Code § 204; (7) failure to pay
                  26   all wages upon separation in violation of Cal. Lab. Code §§ 201 through 203; and (8)
                  27   violation of California’s Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200,
                  28   et seq. Plaintiff also brings a ninth cause of action pursuant to California’s Private
                                                                   1                                2:20-cv-6533
                                                                                          Case No. ________________
                            NOTICE OF REMOVAL BY DEFENDANT NESPRESSO USA, INC. PURSUANT TO 28 U.S.C. §§ 1332(D),
43591231_2.docx                                             1441, AND 1446.
              Case 2:20-cv-06533-FMO-SP Document 1 Filed 07/22/20 Page 3 of 30 Page ID #:3



                   1   Attorneys General Act (“PAGA”), Cal. Lab. Code §§ 2698, et seq., for violations of
                   2   the California Labor Code.
                   3            4.     As set forth herein, based on the allegations of the Complaint and other
                   4   evidence collected by Nespresso, this Court has subject matter jurisdiction under the
                   5   Class Action Fairness Act, 28 U.S.C § 1332(d). Therefore, this action may be
                   6   removed to this Court, pursuant to 28 U.S.C. § 1441.
                   7            5.     In accordance with 28 U.S.C. § 1446(d), Nespresso will promptly serve
                   8   this notice of removal on Plaintiff’s counsel and file a copy with the clerk of the
                   9   Superior Court for Los Angeles County.
                  10   II.      PROCEDURAL GROUNDS FOR REMOVAL ARE SATISFIED.
                  11            6.     Removal is timely, as this Notice is filed within thirty (30) days of
                  12   Nespresso being served with the summons and complaint. 28 U.S.C. § 1446(b).
                  13            7.     Under 28 U.S.C. §§ 84(c) and 1441(a), venue is proper in the United
                  14   States District Court for the Central District of California because this Court
                  15   embraces the Superior Court for Los Angeles County, where this action was
                  16   pending.
                  17            8.     None of the defendants in this action answered Plaintiff’s Complaint in
                  18   Los Angeles County Superior Court prior to removal, and Nespresso is not aware of
                  19   any further proceedings or filings regarding this action in that court. Nespresso need
                  20   not secure consent from Nestlé or the “Doe” defendants prior to removal.1 28 U.S.C.
                  21   § 1453(b) (“[S]uch action may be removed by any defendant without the consent of
                  22   all defendants.”); see, e.g., United Comput. Sys., Inc. v. AT&T Corp., 298 F.3d 756,
                  23   762 (9th Cir. 2002) (explaining that the consent requirement “does not apply to”
                  24   “unknown” parties).
                  25            9.     The removing party need only provide a “short and plain statement of
                  26

                  27   1
                      Nespresso is informed and believes that Nestlé intends to file a joinder to this
                  28 Notice of Removal.
                                                              2                       Case No. 2:20-cv-6533
                                                                                               ________________
                             NOTICE OF REMOVAL BY DEFENDANT NESPRESSO USA, INC. PURSUANT TO 28 U.S.C. §§ 1332(D),
43591231_2.docx                                              1441, AND 1446.
              Case 2:20-cv-06533-FMO-SP Document 1 Filed 07/22/20 Page 4 of 30 Page ID #:4



                   1   the grounds for removal” and need not submit evidence unless and until the opposing
                   2   party challenges the factual allegations in the notice of removal. See Dart Cherokee
                   3   Basin Operating Co. v. Owens, 574 U.S. 81 (2014); Arias v. Residence Inn by
                   4   Marriott, 936 F.3d 920, 922 (9th Cir. 2019) (“[A] removing defendant’s notice of
                   5   removal ‘need not contain evidentiary submissions’ but only plausible allegations of
                   6   the jurisdictional elements.” (citation omitted)).
                   7   III.   THIS COURT HAS JURISDICTION OVER THIS ACTION
                   8          PURSUANT TO THE CLASS ACTION FAIRNESS ACT.
                   9          10.    The Court has jurisdiction over this action pursuant to 28 U.S.C. §
                  10   1332(d), which grants federal district courts jurisdiction over putative class actions
                  11   with more than 100 class members where the aggregate amount in controversy
                  12   exceeds $5 million and any member of the class of plaintiffs is a citizen of a state
                  13   different from any defendant. As set forth below, this action satisfies each of the
                  14   requirements of Section 1332(d)(2) for original jurisdiction under CAFA.
                  15          11.    Support for CAFA jurisdiction in this action is based both on the
                  16   allegations of the Complaint and Nespresso’s investigation of its business records.2
                  17   See Roth v. CHA Hollywood Med. Ctr., L.P., 720 F.3d 1121, 1123 (9th Cir. 2013) (A
                  18   defendant “may remove to federal court when it discovers, based on its own
                  19   investigation, that a case is removable.”).
                  20          A.     This Is A Covered Class Action.
                  21          12.    This action meets CAFA’s definition of a class action, which is “any
                  22   civil action filed under Fed. R. Civ. P. 23 or similar State statute or rule of judicial
                  23   procedure authorizing an action to be brought by 1 or more representative persons as
                  24

                  25   2
                       In making its good faith calculations of the size of the purported class and the
                  26 amounts-in-controversy     being sought by the Complaint, Nespresso does not concede
                     or admit, in any fashion, that any claims for such amount, or any amounts, have legal
                  27 or factual merit, or that the persons on behalf of which such claims are asserted could
                     properly be certified as members of a class under Fed. R. Civ. P. 23, and reserves all
                  28 rights and defenses to such claims.
                                                                 3                      Case No. 2:20-cv-6533
                                                                                                 ________________
                           NOTICE OF REMOVAL BY DEFENDANT NESPRESSO USA, INC. PURSUANT TO 28 U.S.C. §§ 1332(D),
43591231_2.docx                                            1441, AND 1446.
              Case 2:20-cv-06533-FMO-SP Document 1 Filed 07/22/20 Page 5 of 30 Page ID #:5



                   1   a class action.” 28 U.S.C. §§ 1332(d)(1)(B), 1435(a) & (b). Plaintiff purports to
                   2   bring this action on behalf of “all others similarly situated and aggrieved,” and
                   3   identifies a putative class of current and former retail store employees who allegedly
                   4   worked for Defendants. Compl. ¶ 35. Plaintiff brings these claims pursuant to
                   5   California’s class action statute, Cal. Civ. Proc. Code § 382, and alleges that “there
                   6   exists an ascertainable and sufficiently numerous Class, a well-defined community of
                   7   interest, and substantial benefits from certification that render proceeding as a class
                   8   superior to the alternatives.” Compl. ¶ 36.
                   9            B.    The Proposed Class Exceeds 100 Members.
                  10            13.   Plaintiff seeks to represent all “current and former hourly, nonexempt
                  11   retail store employees who have worked in California for [Nespresso] and/or [Nestlé]
                  12   at any time during the period beginning four years prior to the filing of this
                  13   Complaint through the present.” Compl. ¶ 35.
                  14            14.   For purposes of removal, the Court looks to a plaintiff’s allegations
                  15   respecting class size. See Kuxhausen v. BMW Fin. Servs. NA LLC, 707 F.3d 1136,
                  16   1140 (9th Cir. 2013). Plaintiff himself asserts that the proposed putative class
                  17   includes “hundreds” of current and former employees. Compl. ¶ 37; see Roppo v.
                  18   Travelers Commercial Ins. Co., 869 F.3d 568, 581 (7th Cir. 2017) (“[The defendant]
                  19   may rely on the estimate of the class number set forth in the complaint.”). Plaintiff’s
                  20   allegations independently satisfy the requirement to show that the putative class
                  21   likely exceeds 100 members.
                  22            15.   According to its business records, Nespresso employed approximately
                  23   512 individuals in nonexempt positions in retail stores in California during the
                  24   applicable time period. 3 Declaration of Chastity Mastrangelo (“Mastrangelo Decl.”),
                  25   ¶ 4. Accordingly, for purposes of removal, the aggregate number of putative class
                  26   members as defined by the Complaint is greater than 100 persons, as required by 28
                  27
                       3
                  28       Nestlé does not maintain retail locations in California.
                                                                                                 2:20-cv-6533
                                                                     4                 Case No. ________________
                            NOTICE OF REMOVAL BY DEFENDANT NESPRESSO USA, INC. PURSUANT TO 28 U.S.C. §§ 1332(D),
43591231_2.docx                                             1441, AND 1446.
              Case 2:20-cv-06533-FMO-SP Document 1 Filed 07/22/20 Page 6 of 30 Page ID #:6



                   1   U.S.C. § 1332 (d)(5)(B).
                   2         C.     The Parties Are Minimally Diverse.
                   3         16.    CAFA requires minimal diversity; that is, at least one putative class
                   4   member must be a citizen of a state different from any defendant. 28 U.S.C. §
                   5   1332(d)(2)(A).
                   6         17.    For diversity purposes, an individual is a “citizen” of the state in which
                   7   he is domiciled. Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir.
                   8   1983). An individual’s domicile is the place he resides with the intention to remain
                   9   or to which he intends to return. Kanter v. Warner-Lambert Co., 265 F.3d 853, 857
                  10   (9th Cir. 2001). Plaintiff resides in California and, on information and belief, is a
                  11   citizen of California. See Compl. ¶ 10. And the putative class is defined to include
                  12   only retail employees who worked in California. Compl. ¶ 35. At a minimum, the
                  13   putative class likely includes at least one California citizen.
                  14         18.    “[A] corporation shall be deemed a citizen of any State by which it has
                  15   been incorporated and of the State where it has its principal place of business.” 28
                  16   U.S.C. § 1332(c)(1); see also Hertz Corp. v. Friend, 559 U.S. 77, 80-81 (2010)
                  17   (explaining what constitutes a corporation’s principal place of business). Nespresso
                  18   is a Delaware corporation with its principal place of business in New York. Under
                  19   28 U.S.C. § 1332(c)(1), Nespresso is a citizen of Delaware and New York. See also
                  20   Compl. ¶¶ 11, 18. Nestlé also is a Delaware corporation with its principal place of
                  21   business in Virginia. Under 28 U.S.C. § 1332(c)(1), Nestlé is a citizen of Delaware
                  22   and Virginia. See also Compl. ¶ 12.
                  23         19.    Because Plaintiff is a citizen of California and because defendants
                  24   Nestlé and Nespresso are citizens of Delaware, New York, and Virginia, the parties
                  25   are at least minimally diverse.
                  26         D.     The Aggregate Amount In Controversy Exceeds $5 Million.
                  27         20.    Under CAFA, the claims of the individual class members are
                  28   aggregated to determine if the amount in controversy exceeds the required “sum or
                                                                 5                              2:20-cv-6533
                                                                                      Case No. ________________
                          NOTICE OF REMOVAL BY DEFENDANT NESPRESSO USA, INC. PURSUANT TO 28 U.S.C. §§ 1332(D),
43591231_2.docx                                           1441, AND 1446.
              Case 2:20-cv-06533-FMO-SP Document 1 Filed 07/22/20 Page 7 of 30 Page ID #:7



                   1   value of $5,000,000, exclusive of interest and costs.” 28 U.S.C. § 1332(d)(2), (d)(6);
                   2   see also Abrego Abrego v. The Dow Chem. Co., 443 F.3d 676, 684 (9th Cir. 2006).
                   3         21.    The amount in controversy “is simply an estimate of the total amount in
                   4   dispute, not a prospective assessment of the defendant’s liability.” Lewis v. Verizon
                   5   Commc’ns., Inc., 627 F.3d 395, 400 (9th Cir. 2010). “[A] defendant’s notice of
                   6   removal need include only a plausible allegation that the amount in controversy
                   7   exceeds the jurisdictional threshold.” Dart Cherokee Basin, 574 U.S. at 89. To
                   8   determine the amount in controversy, the Court must assume that the allegations in
                   9   the operative pleading are true and that a jury will return a verdict for the plaintiff on
                  10   all such claims. See Cain v. Hartford Life & Accident Ins. Co., 890 F. Supp. 2d
                  11   1246, 1249 (C.D. Cal. 2012) (“The ultimate inquiry is what amount is put ‘in
                  12   controversy’ by the plaintiff’s complaint, not what a defendant will actually owe.”)
                  13   (emphasis and internal quotation marks omitted). The Court also may consider
                  14   summary-judgment-type evidence relevant to the amount in controversy. See
                  15   Kenneth Rothschild Trust v. Morgan Stanley Dean Witter, 199 F. Supp. 2d 993, 1001
                  16   (C.D. Cal. 2002).
                  17         22.    Plaintiff does not specifically plead the amount of damages claimed.
                  18   Where this is the case, a defendant need only make a prima facie showing that it is
                  19   more likely than not that the amount in controversy exceeds $5 million. Singer v.
                  20   State Farm Mut. Auto Ins. Co., 116 F.3d 373, 376 (9th Cir. 1997). “The ultimate
                  21   inquiry is what amount is put ‘in controversy’ by the plaintiff’s complaint, not what
                  22   defendant will actually owe.” Korn v. Polo Ralph Lauren Corp., 536 F. Supp. 2d
                  23   1199, 1205 (E.D. Cal. 2008) (emphasis omitted). A “removing defendant is not
                  24   obligated to ‘research, state, and prove plaintiff’s claims for damages.’” Id. at 1204-
                  25   05 (emphasis omitted). Defendants may rely on “reasonable assumptions” in
                  26   calculating the amount in controversy for removal purposes. Arias, 936 F.3d at 922.
                  27   Furthermore, in cases where statutory penalties are sought, as is the case here,
                  28   “district courts…of California have looked to the statutory maximum…in
                                                                6                                2:20-cv-6533
                                                                                       Case No. ________________
                          NOTICE OF REMOVAL BY DEFENDANT NESPRESSO USA, INC. PURSUANT TO 28 U.S.C. §§ 1332(D),
43591231_2.docx                                           1441, AND 1446.
              Case 2:20-cv-06533-FMO-SP Document 1 Filed 07/22/20 Page 8 of 30 Page ID #:8



                   1   determining whether the jurisdictional requirements of CAFA have been met.”
                   2   Korn, 536 F. Supp. 2d at 1205.
                   3          23.    “[I]n wage-and-hour cases, the amount in controversy turns on the
                   4   frequency of the alleged violations of California labor laws.” Hayes v. Salt & Straw,
                   5   LLC, 2020 WL 2745244, at *3 (C.D. Cal. May 27, 2020). If the complaint is
                   6   ambiguous, as here, defendants are entitled to make reasonable assumptions
                   7   concerning the number of violations. See, e.g., Arias, 936 F.3d at 922. An assumed
                   8   violation rate of one violation per week is frequently considered reasonable where
                   9   the plaintiff alleges a pattern and practice of conduct.4 E.g., Soto v. Tech Packaging,
                  10   Inc., 2019 WL 6492245, at *5 (C.D. Cal. Dec. 3, 2019) (noting that “other courts
                  11   within the Ninth Circuit have accepted a rate of one violation per work week as an
                  12   acceptable basis for calculating the amount in controversy” and accepting same);
                  13   Lucas v. Michael Kors (USA), Inc., 2018 WL 2146403, at *7 (C.D. Cal. May 9,
                  14   2018) (same); Arreola v. Finish Line, 2014 WL 6982571, at *4 (N.D. Cal. Dec. 9,
                  15   2014) (“Where. . . the plaintiff pleads that an employer has a regular or consistent
                  16   practice of violating employment laws. . . such an allegation supports a defendant’s
                  17   assumptions that every employee experienced at least one violation once per
                  18   week.”); Jasso v. Money Mart Express, Inc., 2012 WL 699465, at *5 (N.D. Cal. Mar.
                  19   1, 2012) (“Given the allegations. . . that the violations took place ‘at all material
                  20   times,’ one violation per week on each claimed basis is a sensible reading of the
                  21   alleged amount in controversy, as pleaded by Plaintiff.”).
                  22          24.    Based on Plaintiff’s allegations in the Complaint, evidence collected by
                  23   Nespresso, and Nespresso’s reasonable assumptions concerning violations derived
                  24   from the allegations in the Complaint, the aggregate amount in controversy from the
                  25
                  26   4
                      Each of Plaintiff’s claims is based on his allegation that “Defendants’ policy and
                  27 practice is to deny earned wages, including premium and overtime pay, to their
                     hourly, nonexempt retail store employees. . . in California.” Compl. ¶ 3 (emphasis
                  28 added).
                                                                7                               2:20-cv-6533
                                                                                      Case No. ________________
                           NOTICE OF REMOVAL BY DEFENDANT NESPRESSO USA, INC. PURSUANT TO 28 U.S.C. §§ 1332(D),
43591231_2.docx                                            1441, AND 1446.
              Case 2:20-cv-06533-FMO-SP Document 1 Filed 07/22/20 Page 9 of 30 Page ID #:9



                   1   putative class allegations satisfies the jurisdictional threshold. See Behrazfar v.
                   2   Unisys Corp., 687 F. Supp. 2d 999, 1004 (C.D. Cal. 2009) (finding in wage and hour
                   3   class action that defendant established amount in controversy by a preponderance of
                   4   the evidence where defendant’s calculations “were relatively conservative, made in
                   5   good faith, and based on evidence wherever possible”). The Complaint seeks unpaid
                   6   minimum and overtime wages, other unpaid wages for missed meals and rest breaks,
                   7   general, special, consequential, and liquidated damages, civil and statutory penalties,
                   8   restitution, disgorgement of profits, injunctive relief, and reasonable attorneys’ fees
                   9   on eight causes of action brought under a multitude of different labor statutes for
                  10   each member of the putative class.5 See Compl. at 31-32 (“Prayer for Relief”).
                  11          25.    Conservatively, Nespresso estimates that Plaintiff’s complaint places at
                  12   least the following amounts in controversy:
                  13          •      Failure to provide meal periods (first cause of action): $810,781.04
                  14          •      Failure to provide rest periods (second cause of action): $810,781.04
                  15          •      Unpaid minimum wages, included liquidated damaged (third cause of
                  16                 action): $1,621,562.08
                  17          •      Unpaid overtime wages (fourth cause of action): $1,216,171.55
                  18          •      Non-compliant wage statement (fifth cause of action): $457,900.00
                  19          •      Waiting time penalties (seventh cause of action): $1,061,946.48
                  20          •      Estimated amount in controversy: $5,979,142.19
                  21          •      Estimated attorneys’ fees (25%): $1,494,785.55
                  22          •      Total estimated amount in controversy: $7,473,927.74
                  23

                  24

                  25
                  26   5
                       Plaintiff’s ninth cause of action, brought under PAGA, is not used here to calculate
                  27 the amount-in-controversy. Yocupicio v. PAE Grp., LLC, 795 F.3d 1057, 1062 (9th
                     Cir. 2015) (PAGA claims cannot be aggregated with class claims to satisfy the
                  28 jurisdictional amount required under CAFA).
                                                                  8                             2:20-cv-6533
                                                                                      Case No. ________________
                           NOTICE OF REMOVAL BY DEFENDANT NESPRESSO USA, INC. PURSUANT TO 28 U.S.C. §§ 1332(D),
43591231_2.docx                                            1441, AND 1446.
            Case 2:20-cv-06533-FMO-SP Document 1 Filed 07/22/20 Page 10 of 30 Page ID #:10



                   1                1.     Plaintiff’s First Cause Of Action For Failure To Provide Meal
                   2                       Periods Places At Least $810,781.04 In Controversy.
                   3         26.    Plaintiff’s First Cause of Action seeks premium wages for Defendants’
                   4   alleged failure to provide timely, uninterrupted meal periods, schedule second meal
                   5   periods on days that employees worked more than ten hours, or pay required meal
                   6   period premiums. Compl. ¶¶ 42-50. Specifically, Plaintiff alleges that, due to
                   7   Defendants’ “failure to schedule meal periods and. . . chronically understaffed
                   8   staffing model,” he and the potential class members “had to work through some or
                   9   all of their meal periods, have their meal periods interrupted to return to work, and/or
                  10   wait extended periods of time before taking meal periods.” Compl. ¶ 46. He also
                  11   alleges that Defendants “did not schedule second meal periods. . . on days employees
                  12   worked in excess of 10 hours.” Compl. ¶ 47. Plaintiff further alleges that
                  13   Defendants “engaged in a systematic, companywide policy to not pay meal period
                  14   premiums.” Compl. ¶ 48. In the alternative, to the extent that Defendants paid
                  15   Plaintiff and the potential class period premium pay for missed meal periods,
                  16   Plaintiff alleges that he and the potential class members did not receive “the correct
                  17   rate of pay for premium wages because Defendants failed to include all forms of
                  18   compensation. . . in the regular rate of pay.” Id.
                  19         27.    As a result, Plaintiff alleges that he and the proposed class members are
                  20   entitled, under Cal. Lab. Code section 226.7(b) and section 11 of IWC Wage Order
                  21   No. 7-2001, to one additional hour of compensation, at each employee’s regular rate
                  22   of pay, for each work day in which a “timely, statutory, off-duty meal period[]” was
                  23   not provided. Compl. ¶ 50.
                  24         28.    Plaintiff defines the class as including employees employed “during the
                  25   period beginning four years prior to the filing of this Complaint through the present.”
                  26   Compl. ¶ 35. The statute of limitations for a claim seeking wages for failure to
                  27   provide legally required meal periods is three years. Cal. Lab. Code § 203; Cal. Civ.
                  28   Proc. Code § 338. However, the statute of limitations is extended to four years
                                                                                                2:20-cv-6533
                                                                9                      Case No. ________________
                         NOTICE OF REMOVAL BY DEFENDANT NESPRESSO USA, INC. PURSUANT TO 28 U.S.C. §§ 1332(D),
43591231_2.docx                                          1441, AND 1446.
            Case 2:20-cv-06533-FMO-SP Document 1 Filed 07/22/20 Page 11 of 30 Page ID #:11



                   1   where, as here, the complaint includes a claim for Unfair Business Practices pursuant
                   2   to Cal. Bus. & Prof. Code § 17200. See Sullivan v. Oracle Corp., 51 Cal. 4th 1191,
                   3   1206 (2011). Therefore, the relevant statutory period for calculating Defendants’
                   4   alleged liability for failure to provide meal periods is from June 3, 2016 to the
                   5   present.
                   6          29.    The Complaint does not allege the number of meal periods not provided
                   7   to Plaintiff or the proposed class members between June 3, 2016 to the present for
                   8   which premium pay is allegedly due. Rather, Plaintiff alleges that employees were
                   9   “routinely” or “frequently” required to work through “some or all” of their meal
                  10   periods, “often” worked more than ten hours without a second meal period, and that
                  11   Defendants had a “systemic, companywide policy” to not pay meal period
                  12   premiums.6 Compl. ¶¶ 22, 46, 48. Where plaintiff alleges a pattern and practice of
                  13   denying meal and/or rest breaks, defendants may reasonably base their amount in
                  14   controversy calculations on an estimate that each class member missed one meal
                  15   period per week. See, e.g., Quintana v. Claire’s Stores, Inc., 2013 WL 1736671, at
                  16   *6 (N.D. Cal. Apr. 22, 2013) (“Defendants’ estimates of one meal or rest break
                  17   violation per week is an acceptable method to calculate possible damages for these
                  18   claims.”); Gant v. ALDI, Inc., 2020 WL 1329909, at *5 (C.D. Cal. Mar. 20, 2020)
                  19   (“Because the Complaint alleges that Defendants engaged in a “pattern and practice”
                  20   of meal and rest break violations, it is reasonable for Defendants to assume that one
                  21   meal break violation and one rest break violation occurred per employee, per
                  22   week.”).
                  23          30.    Based on a review of its business records, which reflect the hiring and
                  24   termination date, hourly rate of pay, and other employee data for each nonexempt
                  25
                  26   6
                       Plaintiff also asserts that whether Defendants engaged in a “pattern or practice” of
                  27 failing to provide meal periods, impeding their ability to take off-duty meal periods,
                     or failing to properly compensate for missed meal periods are common questions of
                  28 law and fact as to all potential class members. Compl. ¶ 38(d)-(f).
                                                                10                      Case No. 2:20-cv-6533
                                                                                                 ________________
                           NOTICE OF REMOVAL BY DEFENDANT NESPRESSO USA, INC. PURSUANT TO 28 U.S.C. §§ 1332(D),
43591231_2.docx                                            1441, AND 1446.
            Case 2:20-cv-06533-FMO-SP Document 1 Filed 07/22/20 Page 12 of 30 Page ID #:12



                   1   retail employee employed by Nespresso in California during the relevant time period
                   2   between June 3, 2016 and the time of the data transfer on or around June 25, 2020,
                   3   Nespresso can estimate the number of weeks worked by each individual nonexempt
                   4   employee during the class period and determine the hourly rate of pay for each
                   5   individual employee. Mastrangelo Decl. ¶¶ 3, 9; Claxton Decl. ¶ 4. Assuming one
                   6   missed meal period per week, by multiplying the number of work weeks each
                   7   individual employee was employed during the class period by that employee’s
                   8   hourly rate of pay, Nespresso can estimate allegedly unpaid meal periods premiums
                   9   for each employee.7 For example, Nespresso’s employment records reflect that
                  10   Plaintiff was hired on September 25, 2017 and terminated on February 1, 2020 and
                  11   had a standard rate of pay of $16 per hour.8 Mastrangelo Decl. ¶ 9; see also Compl.
                  12   ¶ 10. Plaintiff thus was employed by Nespresso for 123 weeks of the class period.
                  13   Mastrangelo Decl. ¶ 9. Assuming one missed meal period per work week, at
                  14   Plaintiff’s hourly rate of pay, Defendants would owe Plaintiff $1,968.00 in allegedly
                  15   unpaid meal period premiums.
                  16          31.    Using its employment records, Nespresso is able to make a similar
                  17   calculation for each of the 512 potential class members. Aggregated, the total of
                  18   these allegedly unpaid meal period premiums works out to $810,781.04. Claxton
                  19   Decl. ¶ 5(b)(iii).
                  20

                  21

                  22   7
                         Missed meal period calculation: (work weeks for individual employee) x (1 missed
                       meal per week) x (standard rate of pay for individual employee) = missed meal
                  23   premiums owed to individual employee. Claxton Decl. ¶ 5(b). Once this calculation
                       is complete for each potential class member the missed meal premiums can be
                  24   aggregated to calculate the total amount in controversy on missed meal claims. Id.
                       A similar calculation could be made using the total number of weeks worked by all
                  25   class members and their average rate of pay, but that methodology is less accurate.
                       8
                  26     Plaintiff alleges that “Defendants employed [him] as an hourly-paid, nonexempt
                       retail sales specialist from approximately August 20, 2017 through approximately
                  27   January 31, 2020,” but Nespresso’s business records reflect a hire date of September
                       25, 2017. Compl. ¶ 10. Nespresso uses the more conservative date to calculate
                  28   potential liability on plaintiff’s claims.
                                                                                                 2:20-cv-6533
                                                                  11                   Case No. ________________
                           NOTICE OF REMOVAL BY DEFENDANT NESPRESSO USA, INC. PURSUANT TO 28 U.S.C. §§ 1332(D),
43591231_2.docx                                            1441, AND 1446.
            Case 2:20-cv-06533-FMO-SP Document 1 Filed 07/22/20 Page 13 of 30 Page ID #:13



                   1         32.    Further, based on the allegations of the Complaint, this is a conservative
                   2   estimate of Defendants’ potential liability for unpaid meal period premiums. The
                   3   actual amount in controversy is likely higher.
                   4         a.     First, Plaintiff alleges that he and the potential class members “had to
                   5   work through some or all of their meal periods,” and that he “frequently worked a
                   6   majority of his eight (8)-hour shift with no one to relieve him.” Compl. ¶ 46
                   7   (emphasis added). If Plaintiff’s allegations are true, then it is likely that he and other
                   8   employees missed more than one meal period per week.
                   9         b.     Second, Plaintiff alleges that the correct “regular rate of pay” for meal
                  10   period premiums is not the employee’s standard hourly rate of pay, but the “regular
                  11   rate of pay” that is inclusive of “all forms of compensation, such as incentive pay,
                  12   and/or nondiscretionary bonuses.” Compl. ¶¶ 48, 50. If Plaintiff is correct, then
                  13   using an employee’s standard hourly pay to estimate the amount of premium wages
                  14   owed – as Nespresso has done here – undervalues the total amount of allegedly
                  15   unpaid meal periods premiums owed.
                  16         33.    Thus, Plaintiff’s First Cause of Action places at least $810,781.04 in
                  17   controversy, but likely more.
                  18                2.     Plaintiff’s Second Cause Of Action For Failure To Provide Rest
                  19                       Breaks Places At Least $810,781.04 In Controversy.
                  20         34.    Plaintiff’s Second Cause of Action seeks premium wages for
                  21   Defendants’ alleged failure to provide rest breaks or pay rest break premiums for
                  22   missed rest breaks. Compl. ¶¶ 51-59. Specifically, Plaintiff alleges that because
                  23   Defendants’ “failed to authorize and permit rest breaks,” he and the potential class
                  24   members “were routinely required to work through rest breaks” due to the same
                  25   “chronically understaffed staffing model” complained of in Plaintiff’s First Cause of
                  26   Action. Compl. ¶¶ 55-56. Plaintiff also alleges that Defendants “implemented a
                  27   companywide policy to not pay rest break premiums.” Compl. ¶ 57. In the
                  28   alternative, Plaintiff alleges that he and the potential class members did not receive
                                                                    12                             2:20-cv-6533
                                                                                          Case No. ________________
                          NOTICE OF REMOVAL BY DEFENDANT NESPRESSO USA, INC. PURSUANT TO 28 U.S.C. §§ 1332(D),
43591231_2.docx                                           1441, AND 1446.
            Case 2:20-cv-06533-FMO-SP Document 1 Filed 07/22/20 Page 14 of 30 Page ID #:14



                   1   “the correct rate of pay for premium wages because Defendants failed to include all
                   2   forms of compensation. . . in the regular rate of pay.” Id.
                   3            35.   As a result, Plaintiff alleges that he and the proposed class members are
                   4   entitled, under Cal. Lab. Code section 226.7(b), to one additional hour of
                   5   compensation, at each employee’s regular rate of pay, for each work day “in which
                   6   Defendants failed to provide employees with timely and/or paid rest breaks.”
                   7   Compl. ¶ 59.
                   8            36.   Similar to meal period claims, the statute of limitations for a claim
                   9   seeking wages for failure to pay legally required rest breaks is three years, which is
                  10   extended to four years by Plaintiff’s UCL claim. Cal. Lab. Code § 203; Cal. Civ.
                  11   Proc. Code § 338; see Sullivan, 51 Cal. 4th at 1206.
                  12            37.   The Complaint does not allege the number of rest breaks not provided to
                  13   Plaintiff or the proposed class members between June 3, 2016 to the present for
                  14   which premium pay is allegedly due. Rather, Plaintiff alleges that employees were
                  15   “routinely” required to work through rest breaks, “regularly” worked without
                  16   receiving “at least one” of their required rest breaks or “did not take their rest breaks
                  17   at all” due to Defendants’ “chronically” understaffed model, and that Defendants had
                  18   a “companywide policy” to not pay rest break premiums.9 Compl. ¶¶ 23-24, 55-57.
                  19   Because Plaintiff alleges a pattern and practice of denying meal and/or rest breaks,
                  20   defendants may reasonably estimate that each class member missed one rest period
                  21   per week. See, e.g., Quintana, 2013 WL 1736671, at *6; Gant, 2020 WL 1329909,
                  22   at *5.
                  23            38.   Based on a review of its business records, as with the estimates of
                  24   missed meal periods discussed above, Nespresso is able to estimate allegedly unpaid
                  25
                  26   9
                       Plaintiff also asserts that whether Defendants engaged in a “pattern or practice” of
                  27 failing to properly compensate employees for failing to provide uninterrupted rest
                     breaks are common questions of law and fact as to all potential class members.
                  28 Compl. ¶ 38(q).
                                                                13                    Case No. 2:20-cv-6533
                                                                                               ________________
                           NOTICE OF REMOVAL BY DEFENDANT NESPRESSO USA, INC. PURSUANT TO 28 U.S.C. §§ 1332(D),
43591231_2.docx                                            1441, AND 1446.
            Case 2:20-cv-06533-FMO-SP Document 1 Filed 07/22/20 Page 15 of 30 Page ID #:15



                   1   rest periods premiums for each employee by assuming one missed rest period per
                   2   week that each individual employee was employed during the class period and
                   3   multiplying that number by that employee’s hourly rate of pay.10 Mastrangelo Decl.
                   4   ¶¶ 3, 9; Claxton Decl. ¶ 5(b). For example, as discussed above, Plaintiff was
                   5   employed by Nespresso for 123 weeks of the class period and, according to the
                   6   Complaint, “typically worked five (5) days per week for four (4) or more hours per
                   7   day.” Id.; Compl. ¶ 10. Assuming one missed rest period per week, at Plaintiff’s
                   8   hourly rate of pay, Defendants would owe Plaintiff $1,968.00 in allegedly unpaid
                   9   rest period premiums.
                  10           39.    Using its employment records, Nespresso is able to make a similar
                  11   calculation for each of the 512 potential class member in order to estimate each
                  12   individual employee’s allegedly unpaid rest period premiums. Aggregated, the total
                  13   of these allegedly unpaid rest period premiums works out to $810,781.04. Claxton
                  14   Decl. ¶ 5(b)(iv).
                  15           40.    Further, based on the allegations of the Complaint, this is a conservative
                  16   calculation that likely underestimates Defendants’ potential liability for unpaid rest
                  17   period premiums. Plaintiff’s allegations suggest that he and potential class members
                  18   missed rest breaks “regularly” or “routinely,” suggesting more than one per week.
                  19   Compl. ¶¶ 55-56. Plaintiff also alleges that rest period premiums should be paid at
                  20   the higher “regular rate of pay,” meaning that using an employee’s standard hourly
                  21   pay likely undervalues the total amount-in-controversy on the claim. Compl. ¶¶ 57,
                  22   59.
                  23

                  24

                  25   10
                       Missed rest break calculation: (work weeks for individual employee) x (1 missed
                  26 rest break per week) x (standard rate of pay for individual employee) = missed rest
                     break premiums owed to individual employee. Claxton Decl. ¶ 5(b)(iii)-(iv). Once
                  27 this calculation is complete for each potential class member, the missed rest break
                     premiums can be aggregated to calculate the total amount in controversy on missed
                  28 rest break claims. Id.
                                                               14                              2:20-cv-6533
                                                                                      Case No. ________________
                            NOTICE OF REMOVAL BY DEFENDANT NESPRESSO USA, INC. PURSUANT TO 28 U.S.C. §§ 1332(D),
43591231_2.docx                                             1441, AND 1446.
            Case 2:20-cv-06533-FMO-SP Document 1 Filed 07/22/20 Page 16 of 30 Page ID #:16



                   1         41.    Thus, Plaintiff’s Second Cause of Action places at least $810,781.04 in
                   2   controversy, but likely more.
                   3                3.    Plaintiff’s Third Cause Of Action For Failure To Pay Minimum
                   4                      Wages Places At Least $1,612,562.08 In Controversy.
                   5         42.    Plaintiff’s Third Cause of Action seeks unpaid minimum wages for time
                   6   allegedly worked but not compensated. Compl. ¶¶ 60-74. Specifically, Plaintiff
                   7   alleges that he and the potential class members were not paid for time spent
                   8   “submitting to bag searches and waiting for a keyholder to unlock the door so
                   9   employees can exit the premises to leave after their shifts end” or for other “hours
                  10   worked off-the-clock” that did not qualify for overtime pay. Compl. ¶¶ 67, 71.
                  11   Plaintiff further alleges that Defendants “implemented and continue to implement an
                  12   unwritten rounding policy that. . . has resulted, over a period of time, in Defendants
                  13   failing to compensate its [sic] employees properly for all time worked.” Compl. ¶
                  14   71.
                  15         43.    As a result, Plaintiff alleges that he and the proposed class members are
                  16   entitled to “the unpaid amount of minimum wages, pre-judgment interest, liquidated
                  17   damages, statutory penalties, attorneys’ fees, and costs according to Labor Code
                  18   sections 204, 558, 1194 et seq., 1197, 1198, and Code of Civil Procedure 1021.5.”
                  19   Compl. ¶ 74.
                  20         44.    The statute of limitations for a claim seeking unpaid minimum wages is
                  21   three years. Cal. Civ. Proc. Code § 338. Similar to the meal and rest period claims,
                  22   this is extended to four years due to Plaintiff’s UCL claim. See Sullivan, 51 Cal. 4th
                  23   at 1206; Maravilla v. Rosas Bros. Constr., Inc., 401 F. Supp. 3d 886, 901 (N.D. Cal.
                  24   2019) (allowing plaintiff to recover an additional year’s worth of unpaid wages not
                  25   otherwise recoverable under Cal. Lab. Code § 1194 based on UCL claims).
                  26         45.    The Complaint does not allege number of violations that occurred
                  27   between June 3, 2016 to the present, or the amount of unpaid minimum wages or
                  28   number of hours for which wages are allegedly owed to Plaintiff or the proposed
                                                                                                2:20-cv-6533
                                                               15                     Case No. ________________
                         NOTICE OF REMOVAL BY DEFENDANT NESPRESSO USA, INC. PURSUANT TO 28 U.S.C. §§ 1332(D),
43591231_2.docx                                          1441, AND 1446.
            Case 2:20-cv-06533-FMO-SP Document 1 Filed 07/22/20 Page 17 of 30 Page ID #:17



                   1   class members. Rather, Plaintiff alleges that Defendants implemented “company-
                   2   wide policies, including timekeeping policies,” have “an unwritten rounding policy”
                   3   that has resulted in employees not being compensated for “all time worked,” and that
                   4   their “unlawful conduct” in failing to compensate employees for all time worked has
                   5   occurred “continuously.”11 Compl. ¶¶ 17, 71, 73. He alleges that employees were
                   6   “frequently and regularly” required to endure “off-the-clock waiting periods” and
                   7   were assigned, required, and permitted to work without pay “[a]t all times relevant.”
                   8   Compl. ¶¶ 3, 21, 26, 67. Due to Plaintiff’s allegation of a pattern and practice of
                   9   failing to compensate employees for all time worked, Nespresso may reasonably
                  10   base its amount in controversy calculations on an estimate that each class member
                  11   was not compensated for one hour of minimum wages per week. See, e.g., Soto v.
                  12   Tech Packaging, Inc., 2019 WL 6492245, at *5 (finding reasonable Defendant’s
                  13   assumption that the class members were not compensated for one hour of minimum
                  14   wages per work week where plaintiff alleged a “pattern and practice” of wage
                  15   abuse); Soto v. Greif Packaging, LLC, 2018 WL 1224425, at *3 (C.D. Cal. Mar. 8,
                  16   2018) (finding allegation that defendant failed to pay minimum wage for all hours
                  17   worked on a “consistent and regular basis” sufficient to support estimate of one hour
                  18   per week per class member); Francisco v. Emeritus Corp., 2017 WL 2541401, at *7
                  19   (C.D. Cal. June 12, 2017) (“Because Plaintiff claims that unpaid minimum wage and
                  20   overtime violations occurred regularly, as a pattern and practice, the Court finds
                  21   Defendants’ assumption of one minimum wage and overtime violation per
                  22   workweek to be reasonable.”).
                  23

                  24
                       11
                  25   Plaintiff also asserts that whether Defendants engaged in a “pattern or practice” of
                     failing to pay employees for the total hours worked or failing to properly compensate
                  26 employees for time spent submitting to bag searches or waiting for keyholder to
                     permit them to exit, or engaged in a “common course” of requiring or permitting
                  27 employees to not report all hours worked or failing to maintain accurate time records
                     are common questions of law and fact as to all potential class members. Compl. ¶
                  28 38(c),(j)-(m).
                                                                                                 2:20-cv-6533
                                                                16                     Case No. ________________
                            NOTICE OF REMOVAL BY DEFENDANT NESPRESSO USA, INC. PURSUANT TO 28 U.S.C. §§ 1332(D),
43591231_2.docx                                             1441, AND 1446.
            Case 2:20-cv-06533-FMO-SP Document 1 Filed 07/22/20 Page 18 of 30 Page ID #:18



                   1           46.    As discussed in the calculations of meal and rest periods premiums,
                   2   Nespresso is able to determine each potential class member’s hourly rate of pay and
                   3   estimate the number of weeks that each individual employee was employed during
                   4   the class period based on its business records. Mastrangelo Decl. ¶¶ 3, 9; Claxton
                   5   Decl. ¶ 5(c)(ii). Assuming Plaintiff and the class members are owed one additional
                   6   hour of compensation per week, at their standard rate of pay, Nespresso can estimate
                   7   the unpaid wages allegedly owed to each individual employee.12 Aggregating the
                   8   individual estimates of unpaid wages for each of the 512 potential class members,
                   9   the total of these allegedly unpaid wages works out to $810,781.04. Claxton Decl. ¶
                  10   5(c)(ii).
                  11           47.    Additionally, Plaintiff seeks liquidated damages on his unpaid minimum
                  12   wages claim, which entitles an aggrieved employee to recover damages “in an
                  13   amount equal to the wages unlawfully unpaid and interest thereon.” Cal. Lab. Code
                  14   § 1194.2; Compl. ¶¶ 65, 68, 73-74. Liquidated damages may be recovered in
                  15   addition to any allegedly unpaid wages. Koreisz v. On Q Fin., Inc., 2018 WL
                  16   6567694, at *5 (C.D. Cal. Dec. 12, 2018) (“Section 1194.2 allows an employee to
                  17   recover, in addition to any unpaid wages, a penalty equal to the amount of unpaid
                  18   wages in an action under section 1194.”). For purposes of calculating liquidated
                  19   damages, Courts have allowed defendants to double the total amount owed on the
                  20   unpaid wages claim. See, e.g., Lucas, 2018 WL 2146403, at *6 (agreeing with
                  21   defendant that, “because Plaintiff seeks liquidated damages on her minimum wage
                  22   claim [citation], the total amount of this claim should be doubled”); Hernandez v.
                  23   Nuco2 Mgmt., LLC, 2018 WL 933506, at *3 (E.D. Cal. Feb. 16, 2018) (finding that
                  24   “[t]he liquidated damages calculations yield the same amounts” as the unpaid
                  25
                       12
                  26   Unpaid minimum wages owed: (work weeks for individual employee) x (one
                     unpaid hour per week) x (standard rate of pay for individual employee) = unpaid
                  27 minimum wages owed to individual employee. Claxton Decl. ¶ 5(c)(ii). Once this
                     calculation is complete for each potential class member, the individual calculations
                  28 can be aggregated to determine the total unpaid minimum wages in controversy.
                                                                17                              2:20-cv-6533
                                                                                      Case No. ________________
                            NOTICE OF REMOVAL BY DEFENDANT NESPRESSO USA, INC. PURSUANT TO 28 U.S.C. §§ 1332(D),
43591231_2.docx                                             1441, AND 1446.
            Case 2:20-cv-06533-FMO-SP Document 1 Filed 07/22/20 Page 19 of 30 Page ID #:19



                   1   minimum wages calculations). Therefore, Plaintiff’s claim for liquidated damages
                   2   on places an additional $810,781.04 in controversy.
                   3         48.      Further, the actual amount in controversy is likely higher. First,
                   4   Plaintiff’s allegations imply that the alleged violations resulting in unpaid minimum
                   5   wages occurred during most or all shifts worked. See, e.g., Compl. ¶ 3 (defendants’
                   6   policy of not paying employees for waiting time at the end of shifts “has been in
                   7   effect by Defendants’ for years”); Compl. ¶ 72 (defendants’ “unlawful conduct”
                   8   occurred “continuously”). If true, then it is likely that aggregated unpaid time would
                   9   work out to more than one hour per week for at least some of the potential class
                  10   members. Second, Plaintiff also seeks statutory penalties under a number of statutes,
                  11   which are not included in the calculations here. Compl. ¶ 74 & at 32 (“Prayer for
                  12   Relief”) (“For penalties pursuant to Labor Code sections 204, 206, 210, 225.5, 226,
                  13   226.3, 226.7, 510, 512, 558, 1174.5, 1182.12, 1194, 1194.2, 1197.1, and 1198.”).
                  14         49.      Thus, combining estimated unpaid wages and liquidated damages,
                  15   Plaintiff’s Third Cause of Action places at least $1,621,562.08 in controversy, but
                  16   likely more.
                  17                  4.    Plaintiff’s Fourth Cause Of Action For Failure To Pay Overtime
                  18                        Wages Places At Least $1,216,171.55 In Controversy.
                  19         50.      Plaintiff’s Fourth Cause of Action seeks unpaid overtime wages for
                  20   overtime and double time allegedly worked but not compensated. Compl. ¶¶ 74-81.
                  21   Specifically, Plaintiff alleges that Defendants “knowingly and willfully refused. . . to
                  22   compensate Plaintiff and the Class for all wages earned and all hours worked” and
                  23   that he and the potential class members continue to suffer “substantial losses”
                  24   related to “use and enjoyment” of the uncompensated overtime wages. Compl. ¶ 79.
                  25   Plaintiff also incorporates by reference his earlier allegations concerning unpaid
                  26   regular and overtime, including that he and the potential class members worked “in
                  27   excess of eight (8) hours per work day or forty (40) hours per work week” for which
                  28   they were not compensated at time and a half (1.5 times) and that, to the extent they
                                                               18                                2:20-cv-6533
                                                                                       Case No. ________________
                         NOTICE OF REMOVAL BY DEFENDANT NESPRESSO USA, INC. PURSUANT TO 28 U.S.C. §§ 1332(D),
43591231_2.docx                                          1441, AND 1446.
            Case 2:20-cv-06533-FMO-SP Document 1 Filed 07/22/20 Page 20 of 30 Page ID #:20



                   1   worked in excess of twelve (12) hours in one day, they were not compensated at
                   2   double (2 times) their regular rate of pay. Compl. ¶¶ 25-27. Plaintiff further alleges
                   3   that, Defendants “failed to pay the correct amount of overtime by miscalculating the
                   4   regular rate” because they did not “include all amounts in the regular rate of pay for
                   5   the purposes of calculating overtime.” Compl. ¶¶ 26-27.
                   6           51.    As a result, Plaintiff alleges that he and the proposed class members are
                   7   entitled “to recover nominal, actual, compensatory, punitive, and exemplary damages
                   8   in amounts according to proof. . . but in amounts in excess of the minimum
                   9   jurisdiction of this Court.”13 Compl. ¶ 81. He also seeks to recover “the unpaid
                  10   balance of overtime compensation. . . plus interest, penalties, attorneys’ fees,
                  11   expenses, and costs of suit.” Compl. ¶ 81.
                  12           52.    Plaintiff alleges that he and the potential class members are owed
                  13   overtime or double time rates for “overtime work performed during the four (4) years
                  14   preceding the filing of the Complaint.” Compl. ¶¶ 35, 78. The statute of limitations
                  15   for a claim seeking unpaid overtime wages is three years, but extended to four years
                  16   by Plaintiff’s UCL claim. Cal. Civ. Proc. Code § 338; see Sullivan, 51 Cal. 4th at
                  17   1206; Maravilla, 401 F. Supp. 3d at 901.
                  18           53.    The Complaint does not allege the number of violations that occurred
                  19   between June 3, 2016 to the present, or the amount of unpaid overtime wages or
                  20   number of hours for which overtime wages are allegedly owed to Plaintiff or the
                  21   proposed class members. Rather, Plaintiff alleges that Defendants have a “policy
                  22   and practice” of denying overtime pay to employees and have implemented
                  23   “company-wide [timekeeping] policies.” 14 Compl. ¶¶ 3, 17. Plaintiff alleges that
                  24
                       13
                  25    As this case was filed as an unlimited civil case in California state court, (Ex. A,
                     “Civil Case Cover Sheet”), the amount necessary for minimum jurisdiction is more
                  26 than $25,000. See Cal. Civ. Proc. Code §§ 85-86.1 (defining a limited civil case as
                     one where the amount in controversy does not exceed $25,000).
                  27 14 Plaintiff also asserts that whether Defendants engaged in a “common course” of
                     requiring or permitting employees to not report all hours worked or failing to
                  28 maintain accurate time records or engaged in a “pattern and practice” of failing to
                                                                 19                               2:20-cv-6533
                                                                                        Case No. ________________
                            NOTICE OF REMOVAL BY DEFENDANT NESPRESSO USA, INC. PURSUANT TO 28 U.S.C. §§ 1332(D),
43591231_2.docx                                             1441, AND 1446.
            Case 2:20-cv-06533-FMO-SP Document 1 Filed 07/22/20 Page 21 of 30 Page ID #:21



                   1   Defendants “regularly” fail to pay employees “the correct amount of and rate for
                   2   overtime wages,” that Defendants’ “unwritten rounding policy” has resulted in
                   3   accumulated unpaid overtime, and that Plaintiff and the potential class members
                   4   have “consistently” worked more than eight hours per day or forty hours per week,
                   5   but not been compensated for overtime hours. Compl. ¶¶ 27, 71, 78. Based on these
                   6   allegations of a pattern and practice of failing to compensate for overtime, Nespresso
                   7   may reasonably base its amount in controversy calculations on an estimate that each
                   8   class member was not compensated for one hour of overtime per week. See, e.g.,
                   9   Francisco, 2017 WL 2541401; Feao v. UFP Riverside, LLC, 2017 WL 2836207, at
                  10   *5 (C.D. Cal. June 29, 2017) (approving of defendant’s “measured” assumption that
                  11   “each class member worked only one unpaid hour of overtime and missed only one
                  12   hour of minimum wage work per work week”); Ray v. Wells Fargo Bank, N.A., 2011
                  13   WL 1790123, at *6-7 (C.D. Cal. May 9, 2011) (allegation of “consistent overtime
                  14   work” justified defendant’s “reasonable and conservative” assumption that each class
                  15   member was entitled to one hour of overtime per week).
                  16         54.   Further, these calculations are not duplicative of the amount in
                  17   controversy calculations on Plaintiff’s unpaid minimum wage claim. Plaintiff
                  18   alleges employees “should be, but were not compensated for, both straight hours and
                  19   overtime hours worked” in excess of regular hours, and he demands relief on his
                  20   unpaid minimum wage claims and unpaid overtime claims under two separate causes
                  21   of action. Compl. ¶ ¶27, 60-81 (emphasis added). For purposes of calculating the
                  22   amounts in controversy, these are considered separate types of damages. See, e.g.,
                  23   Lucas, 2018 WL 2146403, at *8 (finding that “the unpaid minimum and overtime
                  24   wages appear to be separate types of damages that can be factored into the amount in
                  25   controversy” where plaintiff sought to recover both); Oda v. Gucci Am., Inc., 2015
                  26

                  27
                     pay the correct amount of overtime or double time hours are common questions of
                  28 law and fact as to all potential class members. Compl. ¶ 38(j),(m),(r)-(s).
                                                               20                              2:20-cv-6533
                                                                                     Case No. ________________
                         NOTICE OF REMOVAL BY DEFENDANT NESPRESSO USA, INC. PURSUANT TO 28 U.S.C. §§ 1332(D),
43591231_2.docx                                          1441, AND 1446.
            Case 2:20-cv-06533-FMO-SP Document 1 Filed 07/22/20 Page 22 of 30 Page ID #:22



                   1   WL 93335, at *5 (C.D. Cal. Jan. 7, 2015) (“[B]ecause Plaintiffs include separate
                   2   claims for both failure to pay regular wages and failure to pay overtime, [Defendant]
                   3   properly assumes at least one of each type of violation per week.”).
                   4           55.    Based on a review of its business records, Nespresso is able to estimate
                   5   the number of weeks that each individual employee worked during the class period,
                   6   determine each potential class member’s hourly rate of pay, and estimate each
                   7   employees overtime rate (1.5 times the hourly rate of pay, exclusive of non-
                   8   discretionary bonuses, incentive pay, etc.). Mastrangelo Decl. ¶¶ 3, 9; Claxton Decl.
                   9   ¶ 5(d)(ii). Assuming Plaintiff and the class members are owed one additional hour of
                  10   overtime compensation per week, Nespresso can estimate the unpaid overtime wages
                  11   allegedly owed to each individual employee.15 For example, Plaintiff was employed
                  12   by Nespresso for 123 weeks of the class period and his time-and-a-half overtime rate
                  13   is $24 per hour (1.5 times his $16 per hour standard rate). Mastrangelo Decl. ¶ 9.
                  14   Assuming Plaintiff is owed one additional hour of unpaid overtime wages per week,
                  15   at one and a half time his hourly rate, Defendants would owe Plaintiff $2,952.00 in
                  16   allegedly unpaid overtime wages.
                  17           56.    From its employment records, Nespresso is able to make a similar
                  18   calculation for each of the 512 potential class member in order to estimate each
                  19   individual employee’s allegedly unpaid overtime wage. Aggregated together, the
                  20   total of these allegedly unpaid wages works out to $1,216,171.55. Claxton Decl. ¶
                  21   5(d)(ii).
                  22

                  23

                  24

                  25   15
                       Unpaid overtime wages owed: (work weeks for individual employee) x (one
                  26 unpaid  overtime hour per week) x (1.5 x (standard rate of pay for individual
                     employee)) = unpaid overtime wages owed to individual employee. Claxton Decl. ¶
                  27 5(d)(ii). Once this calculation is complete for each potential class member, the
                     individual calculations can be aggregated to determine the total unpaid overtime
                  28 wages in controversy. Id.
                                                                                                2:20-cv-6533
                                                               21                      Case No. ________________
                            NOTICE OF REMOVAL BY DEFENDANT NESPRESSO USA, INC. PURSUANT TO 28 U.S.C. §§ 1332(D),
43591231_2.docx                                             1441, AND 1446.
            Case 2:20-cv-06533-FMO-SP Document 1 Filed 07/22/20 Page 23 of 30 Page ID #:23



                   1         57.    Further, based on the allegations of the Complaint, this is a conservative
                   2   estimate of Defendants’ potential liability for unpaid overtime wages. The actual
                   3   amount in controversy is likely higher for a multitude of reasons:
                   4         a.     First, in addition to seeking the balance of unpaid overtime wages,
                   5   Plaintiff seeks “nominal, actual, compensatory, punitive, and exemplary damages in
                   6   amounts according to proof.” Compl. ¶ 80. These damages are too speculative to be
                   7   reasonably estimated. However, Plaintiff alleges that the damages sought exceed the
                   8   California state court’s minimum amount in dispute for an unlimited claim, meaning
                   9   Plaintiff demands at least $25,000.01 in damages not included in these calculations.
                  10   Compl. ¶ 80.
                  11         b.     Second, Plaintiff alleges that the correct “regular rate of pay” for
                  12   overtime pay is not the employee’s standard hourly rate of pay, but the “regular rate
                  13   of pay,” which Plaintiff defines elsewhere as inclusive of “all forms of
                  14   compensation, such as incentive pay, and/or nondiscretionary bonuses.” See Compl.
                  15   ¶¶ 26-27, 57, 59, 76, 78. Plaintiff also alleges that he and the potential class
                  16   members sometimes worked in excess of twelve (12) hours per day, for which they
                  17   would be owed double pay. Compl. ¶¶ 25, 76, 78. If Plaintiff is correct, then using
                  18   1.5 times the employee’s standard hourly pay undervalues the total amount of
                  19   allegedly unpaid overtime wages owed.
                  20         c.     Third, Plaintiff seeks penalties on his overtime claims under a number
                  21   of statutes, which are not included in these calculations. Compl. ¶ 81 & at 32
                  22   (“Prayer for Relief”).
                  23         58.    Thus, Plaintiff’s Fourth Cause of Action places at least $1,216,171.55
                  24   in controversy, but likely more.
                  25
                  26

                  27

                  28
                                                                                                  2:20-cv-6533
                                                                  22                Case No. ________________
                         NOTICE OF REMOVAL BY DEFENDANT NESPRESSO USA, INC. PURSUANT TO 28 U.S.C. §§ 1332(D),
43591231_2.docx                                          1441, AND 1446.
            Case 2:20-cv-06533-FMO-SP Document 1 Filed 07/22/20 Page 24 of 30 Page ID #:24



                   1                  5.     Plaintiff’s Fifth Cause Of Action For Failure To Furnish Timely
                   2                         And Accurate Wage Statements Places Approximately
                   3                         $457,900.00 In Controversy.
                   4           59.    Plaintiff’s Fifth Cause of Action seeks penalties under Cal. Lab. Code §
                   5   226(e) for failure to furnish timely and accurate wage statements. Compl. ¶¶ 82-87.
                   6   Specifically, Plaintiff alleges that, per his other allegations, Defendants failed to
                   7   accurately record overtime hours and failed to accurately record all rates of pay,
                   8   resulting in inaccurate wage statements. Compl. ¶¶ 84-85.
                   9           60.    As a result, Plaintiff alleges that he and the proposed class members are
                  10   entitled to recover penalties under Cal. Lab. Code § 226(e), plus “interest, attorneys’
                  11   fees and costs.” Compl. ¶ 87. The applicable penalty is $50 for the initial pay period
                  12   in which a violation occurs and $100 for each subsequent violation, up to a
                  13   maximum aggregate penalty of $4,000. Cal. Lab. Code § 226(e).
                  14           61.    The applicable statute of limitations for a claim seeking Labor Code
                  15   section 226(e) penalties is one year (from June 3, 2019 to the present). Cal. Civ.
                  16   Proc. Code § 340(a).
                  17           62.    The Complaint does not allege the number of violations that occurred
                  18   between June 3, 2019 and the present, but relies on his other allegations to support
                  19   his claim that the wage statements were inaccurate.16 See Compl. ¶ 29. If Plaintiff’s
                  20   allegations are true, and reasonably assuming that each potential class member
                  21   missed at least one meal or rest period per week and/or worked at least an hour
                  22   without pay, then all wage statements issued from June 3, 2019 to the present were
                  23   deficient. Koreisz, 2018 WL 6567694, at *6 (finding “reasonable” defendant’s
                  24   assumption that “all wage statements would not accurately reflect Plaintiff and the
                  25
                       16
                  26    Plaintiff also asserts that are common questions of law and fact as to all potential
                     class members include whether Defendants engaged in a “common course” of failing
                  27 to maintain accurate time records, among other contentions regarding a “common
                     course” or “pattern and practice” of conduct that would result in inaccurate wage
                  28 statements if found to be true. Compl. ¶ 38(m).
                                                                23                               2:20-cv-6533
                                                                                       Case No. ________________
                            NOTICE OF REMOVAL BY DEFENDANT NESPRESSO USA, INC. PURSUANT TO 28 U.S.C. §§ 1332(D),
43591231_2.docx                                             1441, AND 1446.
            Case 2:20-cv-06533-FMO-SP Document 1 Filed 07/22/20 Page 25 of 30 Page ID #:25



                   1   class members’ compensation” based on broad allegations); Korn, 536 F. Supp. 2d at
                   2   1205 (court may assume maximum statutory penalty for the purpose of calculating
                   3   amount in controversy).
                   4           63.    Based on a review of Nespresso’s business records, 229 non-exempt
                   5   employees in California worked 8,980 weeks total from June 3, 2019 to the present.
                   6   Mastrangelo Decl. ¶ 8. Because Nespresso pays its employees bi-weekly, it issued
                   7   approximately 4,579 wages statements during this time period. Mastrangelo Decl. ¶¶
                   8   5, 8; Claxton Decl. ¶ 5(e)(ii). Assuming that all wage statements were deficient,
                   9   Defendants would owe Plaintiff and the potential class members $457,900.00 in
                  10   potential statutory penalties.17
                  11           64.    This does not exceed the maximum aggregate statutory penalty of
                  12   $4,000 per employee for the relevant one year time period. Since the statute states
                  13   that the appropriate award is the greater of actual damages or the aggregate penalty
                  14   per employee, the “maximum aggregate penalty is a potential floor on the amount in
                  15   controversy for this claim,” not the maximum amount recoverable under Labor Code
                  16   section 226(e). Graham v. IFCO Sys. N.A., Inc., 2017 WL 1243498, at *9 (C.D. Cal.
                  17   Mar. 3, 2017) (emphasis added).
                  18           65.    Thus, Plaintiff’s Fifth Cause of Action places at least $457,900.00 in
                  19   controversy.
                  20                  6.     Plaintiff’s Seventh Cause Of Action For Waiting Time Penalties
                  21                         Places Approximately $1,009,296.22 In Controversy.
                  22           66.    Plaintiff’s Seventh Cause of Action seeks penalties under Cal. Lab.
                  23   Code § 203 for failure to timely pay wages due at termination. Compl. ¶¶ 93-100
                  24   Specifically, Plaintiff alleges that Defendants “willfully” failed to compensate
                  25   Plaintiff and the potential class members for the “full amount of wages due and
                  26

                  27   17
                       See, e.g., Lucas, 2018 WL 2146403, at *8 (calculating penalties under Section
                  28 226(e)).
                                                             24                              2:20-cv-6533
                                                                                    Case No. ________________
                            NOTICE OF REMOVAL BY DEFENDANT NESPRESSO USA, INC. PURSUANT TO 28 U.S.C. §§ 1332(D),
43591231_2.docx                                             1441, AND 1446.
            Case 2:20-cv-06533-FMO-SP Document 1 Filed 07/22/20 Page 26 of 30 Page ID #:26



                   1   owing to them,” including for uncompensated hours, overtime, and missed meal and
                   2   rest periods, within 72 hours following termination. Compl. ¶¶ 95, 98.
                   3           67.    As a result, Plaintiff alleges that he and the proposed class members are
                   4   entitled to recover penalties pursuant to Cal. Lab. Code § 203. Compl. ¶ 100. An
                   5   employer that willfully fails to pay all wages due at termination within the required
                   6   time is subject to a penalty whereby the employee’s wages continue to accrue for up
                   7   to 30 days from the due date until back wages are paid or an action is commenced.
                   8   Cal. Lab. Code § 203.
                   9           68.    The applicable statute of limitations for a claim seeking Labor Code
                  10   section 203 penalties is three years (from June 3, 2017 to the present). Cal. Lab.
                  11   Code § 203; Cal. Civ. Proc. Code § 338.
                  12           69.    The Complaint does not allege the number of violations that occurred
                  13   between June 3, 2017 and the present. Instead, Plaintiff relies on his other
                  14   allegations to support his claim that he and the potential class members did not
                  15   receive all wages owed to them upon termination.18 See Compl. ¶ 98. If Plaintiffs’
                  16   other claims are found to be true, all class members terminated more than thirty (30)
                  17   days ago are entitled to 30 days’ waiting period wages under Labor Code section
                  18   203. Plaintiff also claims that he and the potential class members worked in excess
                  19   of eight (8) hours per work day or forty (40) hours per work week “[a]t all times
                  20   relevant,” suggesting that most potential class members were full time employees.
                  21   See Compl. ¶ 25. Therefore, it is reasonable to assume that potential class members
                  22   are each owed 240 hours of additional compensation at their hourly rate of pay – the
                  23   equivalent of 30 days’ of full time work. See Soto v. Tech Packaging, Inc., 2019 WL
                  24

                  25   18
                       Plaintiff also asserts that are common questions of law and fact as to all potential
                  26 class members include whether Defendants engaged in a “pattern and practice of
                     failing to pay employees for all time worked or a “common course” of failing to pay
                  27 nonexempt employees all wages due upon termination, among other contentions
                     regarding a “common course” or “pattern and practice” of conduct that would result
                  28 in wages remaining unpaid upon termination if found to be true. Compl. ¶ 38(c),(w).
                                                                                                2:20-cv-6533
                                                               25                     Case No. ________________
                            NOTICE OF REMOVAL BY DEFENDANT NESPRESSO USA, INC. PURSUANT TO 28 U.S.C. §§ 1332(D),
43591231_2.docx                                             1441, AND 1446.
            Case 2:20-cv-06533-FMO-SP Document 1 Filed 07/22/20 Page 27 of 30 Page ID #:27



                   1   6492245, at *8 (finding “reasonable” defendant’s assumption that putative class
                   2   members did not receive final wages for the full 30-day period under which penalties
                   3   may accrue.”); Long v. Destination Maternity Corp., 2016 WL 1604968, at *9 (S.D.
                   4   Cal. Apr. 21, 2016) (finding that Defendant’s assumption that final wages went
                   5   unpaid for the full thirty days is reasonable where plaintiff alleges that defendant
                   6   failed to pay final wages and still had not paid plaintiff all wages).
                   7           70.    Based on a review of Nespresso’s business records, 249 nonexempt
                   8   employees in California had their employment terminated from June 3, 2017 to the
                   9   the date of the data transfer on or about June 25, 2020. Mastrangelo Decl. ¶ 7;
                  10   Claxton Decl. ¶ 5(f)(ii). Using each individual employee’s hourly rate of pay,
                  11   Nespresso can determine the amount of waiting time penalties owed to each
                  12   individual employee under Labor Code section 203.19 For example, at his standard
                  13   rate of pay of $16 per hour, Plaintiff would be owed $3,840 in penalties under Labor
                  14   Code section 203. Aggregated together, the total of these waiting time penalties for
                  15   all 512 potential class members works out to $1,061,946.48. Claxton Decl. ¶ 5(f)(ii).
                  16           71.    Thus, Plaintiff’s Seventh Cause of Action places approximately
                  17   $1,061,946.48 in controversy.
                  18                  7.     Plaintiff’s Prayer for Attorney’s Fees Places an Additional
                  19                         $1,494,785.55 In Controversy.
                  20           72.    Plaintiff seeks attorneys’ fees on behalf of the putative class. Compl. at
                  21   32 (“For reasonable attorneys’ fees pursuant to Labor Code sections 218.5, 226,
                  22   1194, 2699(g), and Code of Civil Procedure section 1021.5”). Attorneys’ fees are
                  23   properly included in the amount in controversy. Galt G/S v. JSS Scandinavia, 142
                  24   F.3d 1150, 1156 (9th Cir. 1998) (“[W]here an underlying statute authorizes an award
                  25
                       19
                  26    Calculation of waiting time penalties: (employee’s standard rate of pay at
                     termination) x (8 hrs per day) x (30 day maximum amount of time during which
                  27 penalties may accrue). Claxton Decl. ¶ 5(f)(ii). Once this number is calculated for
                     each potential class member, the penalties can be aggregated to determine the
                  28 amount in controversy.
                                                                26                              2:20-cv-6533
                                                                                      Case No. ________________
                            NOTICE OF REMOVAL BY DEFENDANT NESPRESSO USA, INC. PURSUANT TO 28 U.S.C. §§ 1332(D),
43591231_2.docx                                             1441, AND 1446.
            Case 2:20-cv-06533-FMO-SP Document 1 Filed 07/22/20 Page 28 of 30 Page ID #:28



                   1   of attorneys’ fees, either with mandatory or discretionary language, such fees may be
                   2   included in the amount in controversy.”).
                   3         73.    While it is not a bright line rule that the amount of attorneys’ fees in
                   4   controversy is 25% of all other alleged recovery, Fritsch v. Swift Transp. Co. of Ariz.
                   5   LLC, 899 F.3d 785, 796 (9th Cir. 2018), courts routinely accept 25% as a reasonable
                   6   benchmark of attorneys’ fees for calculating the amount in controversy. See, e.g.,
                   7   Ramirez v. Benihana Nat’l Corp., 2019 WL 131843, *2 (N.D. Cal. Jan. 8, 2019)
                   8   (applying 25% benchmark post-Fritsch because no factors “reflect a departure from
                   9   such benchmark is warranted”); Altamirano v. Shaw Indus., Inc., 2013 WL 2950600,
                  10   at *13 (N.D. Cal. June 14, 2013) (“[T]he Ninth Circuit has recognized this
                  11   percentage [25% of the total amount in controversy] as reasonable.”); see also Lucas,
                  12   2018 WL 2146403, at *12 (collecting cases in which 25% benchmark for attorneys’
                  13   fees was applied).
                  14         74.    Accordingly, including attorneys’ fees of 25% of the amount in
                  15   controversy is reasonable for estimating the total amount in controversy. See, e.g.,
                  16   Jasso, 2012 WL 699465, at *6-7 (holding that “it was not unreasonable for
                  17   [Defendant] to rely on” an “assumption about the attorneys’ recovery as a percentage
                  18   of the total amount in controversy” and noting that “it is well established that the
                  19   Ninth Circuit ‘has established 25% of the common fund as a benchmark award for
                  20   attorney fees.’”).
                  21         75.    As it stands, the total amount in controversy as calculated in Paragraphs
                  22   26 through 71 above is at least $5,979,142.19.
                  23         76.    At a 25% estimated rate, Plaintiff’s prayer for attorneys’ fees therefore
                  24   adds at least $1,494,785.55 to the amount in controversy.
                  25         77.    Including attorneys’ fees brings the total amount in controversy to
                  26   $7,473,927.74, easily exceeding the $5 million threshold required to establish this
                  27   Court’s jurisdiction under CAFA.
                  28
                                                                   27                          2:20-cv-6533
                                                                                     Case No. ________________
                          NOTICE OF REMOVAL BY DEFENDANT NESPRESSO USA, INC. PURSUANT TO 28 U.S.C. §§ 1332(D),
43591231_2.docx                                           1441, AND 1446.
            Case 2:20-cv-06533-FMO-SP Document 1 Filed 07/22/20 Page 29 of 30 Page ID #:29



                   1           E.     No Exception Applies to Defeat CAFA Jurisdiction.
                   2           78.    Neither CAFA’s “local controversy” nor its “home state” exceptions
                   3   apply to this case. For the home state exception to apply, all primary defendants
                   4   must be citizens of the state in which the case is filed. 28 U.S.C. § 1332(d)(B); see
                   5   also Corsino v. Perkins, 2010 WL 317418, at *5 (C.D. Cal. Jan. 19, 2010).
                   6   Similarly, for the local controversy exception to apply, at least one defendant must
                   7   be a citizen of California, and that defendant’s conduct must form a significant basis
                   8   for the claims asserted by the proposed plaintiff class. 28 U.S.C. § 1332(d)(4)(i)(II).
                   9   Neither Nespresso nor Nestlé are citizens of California, so neither exception applies.
                  10   IV.     RESERVATIONS OF RIGHTS.
                  11           79.    By removing this matter, Nespresso does not waive and, to the contrary,
                  12   reserves any rights it may have, including, without limitation, all available arguments
                  13   and affirmative defenses. Nespresso does not concede that class certification is
                  14   appropriate or that Plaintiff is entitled to any recovery whatsoever. Should the Court
                  15   or opposing counsel request additional information, evidence, and/or calculations to
                  16   demonstrate that this Action places at least $5 million in controversy, Nespresso
                  17   reserves the right to refine the methodologies used here and calculate the amount in
                  18   controversy with greater precision, which may significantly increase the result. In
                  19   the event that Plaintiff files a request to remand, or the Court considers remand sua
                  20   sponte, Nespresso respectfully requests the opportunity to submit additional
                  21   argument and/or evidence in support of removal.
                  22   V.      CONCLUSION
                  23           WHEREFORE, Defendant Nespresso USA, Inc. respectfully requests that its
                  24   Notice of Removal be deemed good and sufficient and for this Court to exercise
                  25   subject matter jurisdiction over this removed action.
                  26

                  27

                  28
                                                                                                 2:20-cv-6533
                                                                   28                  Case No. ________________
                            NOTICE OF REMOVAL BY DEFENDANT NESPRESSO USA, INC. PURSUANT TO 28 U.S.C. §§ 1332(D),
43591231_2.docx                                             1441, AND 1446.
            Case 2:20-cv-06533-FMO-SP Document 1 Filed 07/22/20 Page 30 of 30 Page ID #:30



                   1
                       DATED: July 22, 2020                  OGLETREE, DEAKINS, NASH, SMOAK &
                   2                                         STEWART, P.C.
                   3

                   4
                                                             By: /s/ Linda Claxton
                   5                                             Linda Claxton
                                                                 Kathleen J. Choi
                   6                                             Sage S. Stone
                                                                 Melis Atalay
                   7
                                                             Attorneys for Defendant
                   8                                         NESPRESSO USA, INC.
                   9                                                                                  43591231.2

                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25
                  26

                  27

                  28
                                                                                               2:20-cv-6533
                                                                29                  Case No. ________________
                         NOTICE OF REMOVAL BY DEFENDANT NESPRESSO USA, INC. PURSUANT TO 28 U.S.C. §§ 1332(D),
43591231_2.docx                                          1441, AND 1446.
